By the Court:
Conviction was had under section 6946, Revised Statutes (vol. 88, Ohio Laws, 603), which makes it an offense to sell intoxicating liquors “ within two miles of the place where any agricultural fair is being held.” The evidence showed that the sale was made within the limits named, on the evening of October 4th, one of the days during which the *246fair was held, after the hour of six o’clock. It further appeared that the gates of the fair grounds were closed at six o’clock p. M., and remained closed to the public until six o’clock A. M. of the 5th of October.
The question therefore arises whether the intent of the statute is to interdict simply sales made while the grounds are open to the public, or all sales made within the prescribed distance during the entire time from the opening to the close of the fair. We think the latter is the true construction of the statute, and that the conviction was right. The question is not essentially different in-principle from the one decided in Schuck v. The State, 50 Ohio St., 493.

Judgment affirmed.